Citation Nr: 0127590	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
left femur fracture and femoral vein laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
residuals of a left femur fracture and femoral vein 
laceration and assigned a noncompensable evaluation effective 
July 29, 1998.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran asserts that he is entitled to a compensable 
initial rating for his residuals of a left femur fracture and 
femoral vein laceration.  Service medical records indicate 
that the veteran was involved in a motor vehicle accident in 
December 1996 and was brought to a German hospital where he 
underwent an exploratory laparotomy with splenectomy, repair 
of liver lacerations with fibrin glue, and exploration of a 
retroperitoneal hematoma around the right kidney.  The 
veteran also underwent exploration of his left femur with 
repair of a left midshaft femur fracture and a femoral vein 
laceration which was surgically repaired.  The 375th Medical 
Group Medical Evaluation Board report dated March 1998 
indicated persistent left sciatic nerve palsy with a foot 
drop, healed left femur fracture and healed left scapula 
fracture.

It is noted that the veteran is separately service-connected 
for nerve damage left lower extremity with foot drop.

At his July 2000 RO hearing, the veteran testified that his 
left leg throbbed and when it got cold ached especially in 
the wintertime.  He indicated that when he was on his legs 
for a long period of time his left leg ached.  He also 
testified to weakness and fatigability in his left leg.

At his October 1998 VA examination the physician's assistant 
noted range of motion of the right knee, but the range of 
motion of the left knee was not reported.  In addition, the 
physician's assistant did not note how manifestations such as 
painful motion, weakness, incoordination, and fatigability 
limit functional ability and range of motion, including 
during flare-ups.  The diagnosis in the October 1998 
examination was status post healed fracture of the femur with 
foot drop.  X-rays revealed left knee with no abnormality, 
old fracture of the distal femur with metallic 
instrumentation noted in part of the femur. 

Limitation of motion of the veteran's left leg due to pain 
from his residuals of left a femur fracture and femoral vein 
laceration must be considered.  Specifically, in evaluating 
increased rating claims for musculoskeletal disabilities, the 
Court of Appeals for Veterans Claims (Court) has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities.  

For these reasons, this case must be remanded for a VA 
orthopedic examination.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the Veterans Claims Assistance Act of 2000, (VCAA) 
Pub. L. 106-475 (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  VCAA substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  See also implementing regulations 
at 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding residuals of the 
veteran's left femur fracture that have 
not already been associated with the 
claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination by a physician to 
determine the nature and severity of his 
service-connected left femur fracture 
residuals.  The examiner should provide 
diagnoses of all disorders of the 
veteran's left femur.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's left leg and 
knee.  The examination report should 
include responses to the following 
medical questions:

a. As a result of his left femur fracture 
and femoral vein laceration, does the 
veteran have impairment of the left tibia 
and fibula with slight knee or ankle 
disability; with moderate knee or ankle 
disability; malunion with marked knee or 
ankle disability; or nonunion with loose 
motion requiring brace?

b. What is the range of motion of the 
veteran's left knee in terms of extension 
and flexion?

c. As a result of his left femur fracture 
and femoral vein laceration, does the 
veteran have recurrent subluxation or 
lateral instability of the left knee, and 
if he does, can such recurrent 
subluxation or lateral instability be 
described as slight, moderate, or severe?

d. What is the range of motion of the 
veteran's left leg in terms of extension 
and flexion?

e. Does the veteran have arthritis of the 
left knee, and if he does, is such 
arthritis attributable to his service-
connected left femur fracture?

f. Does the veteran have chronic 
residuals from his left femur fracture 
consisting of severe painful motion or 
weakness in his left knee?

g. As a result of his left femur fracture 
and femoral vein laceration, does the 
veteran's left knee exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

h. Does pain significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 
implementing regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
 3.159 and 3.326(a)).  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures are fully complied with and 
satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  After the completion of the above, 
the RO should review the expanded record 
and determine whether the veteran's claim 
can be granted.  If the claim remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




